                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-MC-83-MOC-DSC


 COMPOSITE RESOURCES INC.,                       )
                                                 )
                  Petitioner,                    )
                                                 )                   ORDER
 v.                                              )
                                                 )
 COMBAT MEDICAL SYSTEMS LLC                      )
 AND ALPHAPOINTE,                                )
                                                 )
                Respondents,                     )
                                                 )
 v.                                              )
                                                 )
 NORTH AMERICAN RESCUE                           )
 PRODUCTS LLC,                                   )
                                                 )
                 Movant.                         )
                                                 )



       THIS MATTER is before the Court on non-party “North American Rescue Products

LLC’s Motion to Quash Subpoena …” (document #1) and the parties’ briefs and exhibits.

       This Motion seeks to quash a third-party Subpoena that was served by Defendants in the

underlying patent infringement action. See Composite Resources, Inc. v. Combat Medical Systems

LLC and Alphapointe, NCWD File No. 3:17-cv-00072-MOC-DSC. The Subpoena was served on

May 6, 2019. It is a revised and narrower version of the Subpoena previously quashed by the

Court. See NCWD File No. 3:19MC19-MOC-DSC Document #14.

       The Court is well acquainted with the ongoing discovery disputes which the parties have

been unable to resolve absent Court intervention. Most recently, this Court conducted a telephonic
discovery conference overruling Defendant Alphapointe’s objection to Rule 30(b)(6) depositions.

See “Order” (document #153).

       In their Opposition brief, Defendants have further narrowed the scope of the Subpoena.

See Document #10 at 7, 8 and 10. Moreover, Defendants have explained the relevance of the

information sought and its unavailability from other sources. Id. at 3-6. For those and the other

reasons stated in their brief, the Court finds that Defendants have met the substantial need/undue

hardship standard under Rule 45 (d)(3)(C)(i) as to the information within the much narrowed scope

of this Subpoena. North American Rescue Products LLC shall respond to the Subpoena within

that scope.

       Accordingly, “North American Rescue Products LLC’s Motion to Quash Subpoena …”

(document #1) is denied.

       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Max O. Cogburn, Jr.


       SO ORDERED.
                                    Signed: June 27, 2019
